Title: From George Washington to William Augustine Washington, 20 May 1799
From: Washington, George
To: Washington, William Augustine



My dear Sir,
Mount Vernon 20th May 1799

Your letter of the 2d instant by Captn Bowcock came safe, as the Corn did, in good order; and I should have written to you by his return but the Vessel went from the Landing at which she delivered the Corn unknown to me. But not without the Whiskey and Fish; as I had, previously, directed these to be shipped.
The first I hope you will find good, if no pranks are played with it; Mr Anderson (my Manager) having assured me that he could vouch for it. The latter was among the quantity I had put up for my own use, and hope is not bad.
The money for the Corn shall be ready at your call, be that when it may; but if you have no immediate use for it, it wd be an accomodation to me to suffer it to remain in my hands until there is—for I have been disappointed in every sum I expected to receive, and am obliged to borrow, at the Bank of Alexandria (on disadvantageous terms) to fulfil my engagements; and will do the same to answer your call, whenever it is made; Only requesting a postponement so long as it comports perfectly with your own convenience.
We had heard of your intended Nuptials, and congratulate you on the consumma⟨tion⟩ of them; and with your lady and family, shall always be happy to see you at this place—The Election of Generals Lee & Marshall to Congress are pleasing Events. The Representation from this State will be much strengthened thereby. The regret is, that there was not more of their politic’s sent. The reflection however, that we are gaining ⟨strength⟩ must console us for the present, and stimulate Federal men to greater exertions in future. With much sincerity, I am your affectionate friend and Uncle

Go: Washington

